UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BEIRNE WEALTH CONSULTING
SERVICES, LLC,
                            Plaintiﬀ/
                            Counterclaim Defendant,

                      – against –

CHRISTOPHER ENGLEBERT,
JAMIE ENGLEBERT, and                                                  OPINION & ORDER
ENGLEBERT FINANCIAL ADVISERS, LLC,
                                                                          19 Civ. 7936 (ER)
                            Defendants/
                            Counterclaim Plaintiﬀs/
                            �ird-Party Plaintiﬀs,

                      – against –

JOHN-OLIVER BEIRNE
and ELIZABETH GARNTO,
                            �ird-Party Defendants.


RAMOS, D.J.:

        When Jamie and Christopher Englebert joined Beirne Wealth Consulting from

another wealth management ﬁrm, they signed a number of agreements that restricted their

use of Beirne’s proprietary information and forbid them from soliciting or servicing

former Beirne clients for a term of two years should they leave the ﬁrm. Yet, two months

after being ﬁred, the Engleberts acknowledge that they are servicing former Beirne

clients and continue to do so to this day. Beirne now seeks a preliminary injunction

ordering the Engleberts and their ﬁrm, Englebert Financial Advisers, 1 to stop soliciting

and servicing Beirnes’ former clients while a broader litigation involving the

circumstances surrounding the Engleberts’ termination proceeds.

1
 �e Engleberts are citizens of Pennsylvania, and they are the sole members of Englebert Financial
Advising, LLC. Beirne Wealth Consulting Services is a Delaware limited liability company based in
Connecticut with members that are all citizens of states other than Pennsylvania. Decl. of John-Oliver
Beirne, Doc. 67-1. �is Court has subject matter jurisdiction under 28 U.S.C. § 1332.
       Because accepting old clients who seek to switch from Beirne to the Engleberts’

new ﬁrm would irreparably harm Beirne, and because Beirne is likely to succeed on its

breach of contract cause of action, the Court grants Beirne’s motion for a preliminary

injunction.
I.     BACKGROUND
       Jamie and Christopher Englebert are a married couple that worked together in the

investment advising industry and are based in Pennsylvania. Decl. of John-Oliver Beirne

(“Beirne Decl.”) ¶ 3, Doc. 35. Christopher worked as an investment adviser while Jamie

worked in client management and operations. Christopher was employed by Morgan

Stanley before moving to Beirne in 2014. Defs.’ Mem. Ex. 1 (“C. Englebert Aﬀ.”) ¶¶ 3,

4, Doc. 55. When Christopher and Jamie joined Beirne in January 2014, they executed

several agreements. Christopher signed an asset purchase agreement, an employment

agreement, and a conﬁdentiality and non-solicitation agreement. Jamie signed a

conﬁdentiality and non-solicitation agreement.
       A. �e Agreements
       Only Christopher Englebert was a party to the asset purchase agreement. Beirne

Decl. Ex. A (“APA”). �e agreement provided for the sale of Englebert’s personal

goodwill associated with his clients at Morgan Stanley in exchange for a sum of
$147,500. APA art. 2. Although the agreement included bars on competing with Beirne

and soliciting Beirne’s clients should Englebert leave Beirne, those clauses expired by

January 2019. See APA § 8.1. Separately, Englebert claims that Beirne promised to

“secure and transition” the clients that remained with Morgan Stanley — a task that

“should have been easy since Morgan Stanley did not want to keep most of [that]

business.” C. Englebert Aﬀ. ¶ 6.

       Christopher Englebert also signed an employment agreement. Beirne Decl. Exs.

B (“Emp. Agreement”). �e agreement, inter alia, identiﬁed his employment as “at-

will,” set initial compensation, and set procedures around termination with and without


                                            2
cause. Emp. Agreement §§ 5, 7, 12, 13. It prohibited Englebert from using Beirne’s

trade secrets “for any purpose other than the purpose of conducting the business of the

Company.” Emp. Agreement § 15. �e employment agreement also included a bar

against soliciting Beirne clients — but not servicing clients — for a period of 12 months

should Englebert leave Beirne. Emp. Agreement § 18(a). Finally, the agreement

indicated both that Englebert agreed that a breach would cause Beirne to “suﬀer

immediate and irreparable harm and that money damages [would] not be adequate to

compensate [Beirne] or to protect and preserve the status quo” and that he “consents to
the issuance of a temporary restraining order or a preliminary or permanent injunction.”

Emp. Agreement § 19 (second quotation in all caps in original).

       Both Engleberts signed conﬁdentiality and non-solicitation agreements. Beirne

Decl. Ex. C, D (“CNS Agreements”). �ose agreements forbid the use of Beirne’s

conﬁdential information “for any purpose . . . except in the course of performing duties

assigned” by Beirne, and they forbid the Engleberts from “removing any Conﬁdential

Information from the premises of [Beirne] in either original or copied form, except in the

ordinary course of conducting business . . . .” CNS Agreements § 3. �e agreements also

included a provision that prohibited the Engleberts from “solicit[ing] the sale of,

market[ing], or sell[ing] products or services similar to those sold or provided by

[Beirne]” to Beirne clients for a period of 24 months should the Engleberts leave Beirne.

CNS Agreements § 5. Like the employment agreement, the conﬁdentiality and non-

solicitation agreements indicated that the Engleberts “recognize[] that any breach of this

Agreement would result in irreparable injury” and that Beirne would be entitled to seek

an injunction if necessary. CNS Agreements § 8.
       B. �e Breakdown of the Englebert–Beirne Relationship
       �e Engleberts contend that their time at Beirne was rocky from the beginning.

According to the Engleberts’ aﬃdavits, Beirne failed to provide the couple with

satisfactory marketing and administrative support during their time with the ﬁrm. Defs.’


                                             3
Mem. Ex. 2 (“J. Englebert Aﬀ.”) ¶¶ 4, 5. �ey also claim that Beirne bungled the

transition of accounts from Morgan Stanley, and that Beirne took too high of a portion of

the Englebert’s proﬁts. C. Englebert Aﬀ. ¶¶ 6, 8.

        By 2019, the Engleberts had begun to consider starting their own ﬁrm. �ey

registered “Englebert Financial Advisers” as a Pennsylvania limited liability company in

January. Beirne Decl. Ex. I. In June, Jamie printed out hard copies of client summaries

at Beirne’s Pennsylvania oﬃce and took those hard copies home. C. Englebert Aﬀ. ¶ At

home, the Engleberts conducted “a ﬁnal, intensive examination of [their] client base,
assessing proﬁtability of accounts,” wanting “to satisfy [themselves] that the economics

of [their] client ‘book’ meant that [they] would have a viable business operating as an

independent advisory ﬁrm.” C. Englebert Aﬀ. ¶ 23. Jamie shredded the physical

documents after the analysis was complete. C. Englebert Aﬀ. ¶ 23.

        Based on that analysis, the Engleberts decided to approach Beirne and ask for a

separation. On July 1, they traveled to Beirne’s Connecticut headquarters and told

executives that they wanted to end their business relationship. C. Englebert Aﬀ. ¶ 15.

Beirne, which had been considering shutting down its Pennsylvania operations for some

time, was initially amenable to a separation with the Engleberts keeping their current

clients. C. Englebert Aﬀ. ¶ 16.

        �e Engleberts and Beirne discussed the technical details of the separation over

the course of July 2019. �ey discussed issues relating to the transfer of funds from

Fidelity, the custodian of Beirne clients’ funds, to a new custodian. C. Englebert Aﬀ.

¶ 17. Afterwards, Christopher downloaded client information to his personal computer

that Fidelity said it needed to eﬀectuate the transfer. C. Englebert Aﬀ. ¶ 22(c). Also in

July, Christopher downloaded budget information to his personal computer to assist in the

exit negotiations. C. Englebert Aﬀ. ¶ 22(b). Christopher states in his aﬃdavit that all of

this data has been deleted from his computers and accounts since then. C. Englebert Aﬀ.

¶ 24.


                                             4
       Negotiations began to break down after July. At that point, Beirne was insisting

that the Engleberts cash out of the ﬁrm, and that they pay a fee to start their new ﬁrm with

the Beirne clients the Engleberts served at the time. C. Englebert Aﬀ. ¶ 18. Beirne

initially demanded $2 million, raising it to nearly $4 million over time. C. Englebert Aﬀ.

¶ 19. �e Engleberts refused.

       According to Beirne, shortly after this disagreement in early August 2019, it

discovered the existence of the Englebert Financial Advisers LLC registration and

Christopher’s new Pennsylvania securities registration, which the company claims raised
compliance issues. Beirne Decl. ¶ 16. �e ﬁrm placed the Engleberts on paid leave and

investigated further. Beirne Decl. ¶ 17. During the investigation, Beirne technology staﬀ

discovered the data Christopher had downloaded and that Jamie had printed. Beirne

Decl. ¶¶ 17, 18. �eir investigation led Beirne to conclude that the Engleberts had been

soliciting clients for their new ﬁrm, in contravention of their employment agreements, as

well as their conﬁdentiality and non-solicitation agreements. Beirne Decl. ¶¶ 19–21.

Beirne eventually ﬁred both of the Engleberts on August 12, 2019. Beirne Decl. ¶ 22.

�e Engleberts claim that Beirne still owes them $47,500 after the separation in unpaid

compensation. C. Englebert Aﬀ. ¶ 25(e).

       �e Engleberts began the operation of Englebert Financial Advising (“EFA”) later

that month. �ey told their parents, who had invested with the couple through Beirne,

what had happened, and they told their parents that they were opening up a new ﬁrm.

C. Englebert Aﬀ. ¶ 29(b). �eir parents subsequently moved their funds from Beirne to

EFA. �e Engleberts declare that they did not aﬃrmatively tell anyone else of their

separation from Beirne other than their parents. C. Englebert Aﬀ. ¶ 29. Beirne disagrees,

and in support produces one aﬃdavit from its chief compliance oﬃcer asserting that 28

unnamed clients have indicated they were solicited by the Engleberts and that six have

indicated they received a postcard announcing the creation of EFA. Decl. of Elizabeth

Grano, Doc. 63. It also provides declarations from two named Beirne clients, Kenneth J.


                                             5
Kressler and Terry C. Oswald, who declare that they received unsolicited

communications from Christopher Englebert informing them that they could transfer their

business to EFA from Beirne. Pl.’s Reply Mem. Ex. 1, Doc. 58; Decl. of Terry C.

Oswald, Doc. 60. 2

        �e Engleberts are currently serving former Beirne clients. In support of their

opposition to the preliminary injunction, the Engleberts submitted declarations from six

former Berine clients who independently decided to move to EFA. See Defs.’ Mem. Ex.

3–8. �ey swore as follows:
            Richard Vona (Ex. 3): Vona heard from a third party that the Engleberts left
             Beirne in August 2019. He called Christopher using a cell phone number on
             an old Beirne-branded business card Christopher had given to Vona. On that
             call, Christopher conﬁrmed that he and his wife had indeed left Beirne. Vona
             claims that a representative of Beirne reached out some time later. Vona told
             the representative that he would be transferring his accounts to EFA.
            Regina Price (Ex. 4): Price learned that the Engleberts had left Beirne when
             a Beirne representative called her and attempted to retain her business. Price
             reached out to Christopher a few weeks later and asked to transfer her
             accounts to him.
            Margaret Mercatili (Ex. 5): Mercatili arrived at the Beirne oﬃce in
             Pennsylvania on August 1 to meet with the Engleberts, but the Engleberts
             were not there. Mercatili reached out to Jamie, who responded, saying that
             “Beirne had directed she and Chris to refrain from contacting clients . . . .” ,
             Mercatili continued to keep her funds with Beirne for some time afterwards
             before transferring her business to EFA.
            Dawn Preston (Ex. 6): Preston found out about the Engleberts’ separation
             from Beirne on August 22, 2019, when a Beirne representative called her. �e
             same day, Preston sent Christopher a text message, asking him to call her.
             �ey spoke by telephone, and Christopher told Preston that he had started a
             new ﬁrm but was not initiating contact with his old clients. During that
             conversation, Preston indicated that she wanted to transfer her accounts from
             Beirne to EFA. She did so in September 2019.
            Michael Kipila (Ex. 7): A representative of Beirne called Kipila on
             August 20, 2019, informing him that the Engleberts had left Beirne. Kipila
             called Christopher the next day. During that phone conversation, Christopher
             conﬁrmed that he had left Beirne and had started his own ﬁrm. Christopher

2
 �e Grano and Oswald Declarations were submitted 4 and 21 days, respectively, after the submission of
Beirne’s reply brief. �e Engleberts have not objected to the Court’s consideration of these declarations.



                                                     6
           told Kipilia that “he would be pleased to continue to handle [Kipilia’s]
           account.”
          Edmund J. Harbison, Jr. (Ex. 8): Harbison also found out about the
           Engleberts through a phone call from Beirne. After speaking with Beirne,
           Harbison left a voicemail on Christopher’s cell phone. Christopher called
           back an hour later, conﬁrming that he and his wife had left Beirne. He further
           said that “he was opening a new advisory ﬁrm and that he would be able to
           manage [Harbison’s] accounts at a certain point in the future.” Some time
           later, Harbison transferred his accounts to EFA.

       In addition to these declarations of clients who did transfer their accounts,

Christopher Englebert describes several conversations with other Beirne clients that did

not result in a transfer. In particular, he avers that he would have social conversations at

public gatherings with Beirne clients. C. Englebert Aﬀ. ¶ 29(c). During those

conversations, the topic sometimes transitioned to his departure from Beirne and an

inquiry into whether the client should switch his or her account to EFA. C. Englebert Aﬀ.

¶ 29(c). For example, he spoke to a Craig McAnally, a former client of Christopher’s at

Beirne, after running into him in a municipal building at which McAnally worked. C.

Englebert Aﬀ. ¶ 29(d). �e men when to McAnally’s oﬃce and continued the

conversation there. C. Englebert Aﬀ. ¶ 29(d). Christopher does not indicate that either

the conversations at public gatherings or his conversation with McAnally resulted in a

new client for EFA.

       Altogether, Beirne claims that 45 percent of their Pennsylvania clients have

moved to EFA as of November 2019. Beirne Decl. ¶ 25. Christopher Englebert agrees

with this assessment and estimates that the total assets transferred are approximately $49

million. C. Englebert Aﬀ. ¶ 29(g).
II.    DISCUSSION
       “[A] preliminary injunction is an extraordinary and drastic remedy, one that

should not be granted unless the movant, by a clear showing, carries the burden of

persuasion.” Sussman v. Crawford, 488 F.3d 136, 139 (2d Cir. 2007) (internal quotation

marks omitted) (emphasis removed). In the Second Circuit, “district courts may grant a



                                              7
preliminary injunction where a plaintiﬀ demonstrates irreparable harm and meets either

of two standards: (a) a likelihood of success on the merits, or (b) suﬃciently serious

questions going to the merits to make them a fair ground for litigation, and a balance of

hardships tipping decidedly in the movant’s favor.” Trump v. Deutsche Bank AG, 943

F.3d 627, 635 (2d Cir. 2019) (internal marks omitted), cert. granted, No. 19-760, 2019

WL 6797733 (U.S. Dec. 13, 2019). �e Court ﬁnds that Beirne has proven irreparable

harm and likelihood of success on the merits and so grants its motion.
       A. Irreparable Harm
       “A showing of irreparable harm is the single most important prerequisite for the

issuance of a preliminary injunction.” Faiveley Transport Malmo AB v. Wabtec Corp.,

559 F.3d 110, 118 (2d Cir. 2009) (internal quotation marks omitted). “To satisfy the

irreparable harm requirement, [p]laintiﬀs must demonstrate that absent a preliminary

injunction they will suﬀer an injury that is neither remote nor speculative, but actual and

imminent . . . .” Grand River Enter. Six Nations, Ltd. v. Pryor, 481 F.3d 60, 66 (2d Cir.

2007) (internal quotation marks omitted). “Where there is an adequate remedy at law,

such as an award of money damages, injunctions are unavailable except in extraordinary

circumstances.” Faiveley, 559 F.3d at 118.

       Beirne ﬁrst argues that it will suﬀer irreparable harm absent a preliminary

injunction because the Engleberts stipulated as much in the agreements they signed when

they were hired. But the Court will not treat these agreements as dispositive on this point

— only persuasive. See Mercer Health & Beneﬁts LLC v. DiGregorio, 307 F. Supp. 3d

326, 348 (S.D.N.Y. 2018) (“In the Second Circuit, such contractual provisions, while not

dispositive, support a ﬁnding of irreparable harm.”).

       Beirne next argues that it will suﬀer irreparable harm because, absent an

injunction, the Engleberts will continue to use their relationships with former clients and

proprietary Beirne data to transfer clients to their new ﬁrm. �e Court agrees that such an

injury would be irreparable. Calculating the money damages that could compensate


                                             8
Beirne for clients lost in this manner, post facto, would be nearly impossible. See Ticor

Title Ins. Co. v. Cohen, 173 F.3d 63, 69 (2d Cir. 1999); Mercer Health, 307 F. Supp. 3d

at 347.

          �e Court further ﬁnds that such an injury is “actual and imminent.” �e

Engleberts have admitted to proactively telling their parents — who were Beirne clients

at the time — that they had left Beirne and were starting a new business. And they have

admitted to accepting several more clients who defected from Beirne to keep their money

with them. Although the evidence is disputed over whether the Engleberts are actively
soliciting clients through the use of post cards and telephone calls, the evidence is clear

that they have accepted and now serve Beirne clients who have reached out to them, and

that they are engaging in substantive conversations with Beirne clients whom they

otherwise encounter. If this behavior were to continue, then Beirne will continue to be

harmed by the loss of clients to the Engleberts, a loss that cannot be remedied at the end

of this litigation, should Beirne prevail. 3
          B. Likelihood of Success on the Merits
          “In order to recover from a defendant for breach of contract, a plaintiﬀ must

prove, by a preponderance of the evidence, (1) the existence of a contract between itself

and that defendant; (2) performance of the plaintiﬀ’s obligations under the contract; (3)

breach of the contract by that defendant; and (4) damages to the plaintiﬀ caused by that

defendant’s breach.” Diesel Props S.r.l. v. Greystone Bus. Credit II LLC, 631 F.3d 42, 52

(2d Cir. 2011).


3
  �e Engleberts argue that Beirne has waited too long to ﬁle its preliminary injunction, thus undercutting
its case that it will suﬀer irreparable harm. See Transcience Corp. v. Big Time Toys, LLC, 50 F. Supp. 3d
441, 457 (S.D.N.Y. 2014). But here, Beirne ﬁled this case in August 2019, immediately after it alleges it
was informed of the Engleberts’ breach of their agreements, and only waited three months to move for this
preliminary injunction. Cf. id. (denying preliminary injunction in part due to delay of one year between the
alleged breach and the ﬁling of the motion). �e small amount that Beirne did delay is credibly explained
by Beirne’s representations that it was seeking a way to settle this case during that time. See Beirne Decl.
¶ 24.




                                                     9
       �e conﬁdentiality and non-solicitation agreements are clear:
           During his or her employment with the Company and for a period
           of twenty-four (24) months thereafter (the “Restricted Period”), the
           Employee shall not, in any function or capacity, whether for his or
           her own account or the account of any other person or entity (other
           than the Company or its aﬃliates), solicit the sale of, market, or sell
           products or services similar to those sold or provided by the Com-
           pany or its aﬃliates to any of the clients of the Company or its aﬃl-
           iates (a “Client”).
CNS Agreement § 5 (emphasis added).

       Beirne is likely to succeed in showing that the Engleberts are in violation of this

provision. �e uncontroverted evidence proves that the Engleberts have sold wealth

management services to Beirne’s former clients. �e Engleberts, through their

declarations and the declarations of their current (and formerly Beirne) clients in support,

have admitted as much. And they are arguably soliciting services whenever they inform

former clients that they have left Beirne and have started their own ﬁrm. �e Engleberts

admit to proactively informing their parents of their situation, and they admit to telling

other Beirne clients these same facts when the topic is brought up by those clients. Given

that the conﬁdentiality and non-solicitation agreements deﬁne solicitation, inter alia, as

“verbal or written communication that is sent directly or indirectly to one or more Clients

informing them [] that the Employee is no longer employed by the Company,” CNS

Agreement § 5, it is likely that the Engleberts telling Beirne clients that they had left

Beirne could be a violation of section 5, as well — even in a social situation. �is ﬁnding

is buttressed by the declarations submitted by Beirne clients (i.e., Oswald and Kressler),

who indicate they were solicited through telephone and postcard by the Engleberts.

       �e Engleberts do argue that the restrictive covenants of the employment

agreement no longer bind them because Beirne itself is in breach for withholding pay

worth $47,500. Although Beirne’s behavior very may well expose it to liability under

one of the statutory wages and hour claims the Engleberts have asserted in their

counterclaim, the Engleberts have not pointed to a single clause in any of their signed


                                              10
agreements — including the conﬁdentiality and non-solicitation agreements of which

they are most likely in violation — that such behavior would breach. �ey also argue the

restrictive covenants do not bind them because they were involuntary terminated. See

Arakelian v. Omnicare, Inc., 735 F. Supp. 2d 22, 41 (S.D.N.Y. 2010). But the rule stated

in Arakelian only applies to terminations without cause, not with cause as is the case here

— that is, because the Engleberts breached their employment agreements. See id.

(“Enforcing a noncompetition provision when the employee has been discharged without

cause would be unconscionable . . . .” (internal quotation marks omitted) (emphasis
added)). �e restrictive covenants binding the Engleberts are likely still in eﬀect.

         Finally, the Engleberts argue that Beirne is without clean hands in this matter and

therefore is barred from requesting equitable relief. See Motorola Credit Corp. v. Uzan,

561 F.3d 123, 129 (2d Cir. 2009). In doing so, they point to allegations they raise in their

counterclaim and third-party complaint for defamation, failure to pay wages, tortious

interference, and breach of contract. Doc. 48. But none of the allegations levied against

Beirne, even if true, rise to the level of “immoral, unconscionable” conduct necessary to

close the doors of equity. See Hettinger v. Kleinman, 733 F. Supp. 2d 421, 446 (S.D.N.Y.

2010) (ﬁnding allegations of bad faith, without more are insuﬃcient to support ﬁnding of

unclean hands).
III.     CONCLUSION & ORDER
         Accordingly, Beirne’s motion for a preliminary injunction is GRANTED. 4 �e

Court will preliminarily ENJOIN the Engleberts from breaching the non-competition

clauses Christopher Englebert’s employment agreement and both Engleberts’

conﬁdentiality and non-solicitation agreements.


4
  In their brieﬁng, the Engleberts ask the Court to “allow the Engleberts the opportunity to correct the
record with their former clients” by sending a letter to clients “explain[ing] their separation without directly
or indirectly encouraging clients to transfer their accounts from [Beirne] to EFA.” �e Court DENIES this
request. �e Engleberts have made no formal motion and, in any event, any such order would be advisory
and outside the controversy presented by this case.



                                                      11
